DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1-20 are pending. 
Claims 1-9, 15-16 and 19-20 are rejected under 35 USC § 103
Claims 10-14 and 17-18 are objected to


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020, 10/01/2020 and 01/18/2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-4, 6, 8-9, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iorio (US 8886673 B2) in view of Howes et al. (US 20150363322 A1) further in view of Havlir et al. (US 20170075810 A1).
Regarding claim 1 Iorio discloses:
A non-transitory computer-readable medium comprising instructions that, 2when executed by one or more processors, cause the one or more processors to perform 3operations comprising:	4receiving a request from an application for a data object, wherein the request is 5associated with a first user role in a plurality of user roles (Iorio: Claim 1: discloses receiving a user request for data and a security context which indicates a role of a user wherein the security context defines access rights to a data source.); 	6receiving a portion of the data object from a data source (Iorio: Claim 1:  discloses obtaining the requested data from the data source); 	7storing the portion of the data object in a cache (Iorio: Claim 1: discloses storing the obtained data in the cache and associating the obtained data with the security context); 	[8determining a validity state for the portion of the data object stored in the cache, 9wherein the validity state is assigned from a plurality of validity states that correspond to the 10plurality of user roles (); and ]	11sending the portion of the data object to the application when the validity state of 12the portion of the data object in the cache corresponds to the first user role of the application (Iorio: Claim 1: discloses returning the requested data in response to the user request).
	Iorio discloses requesting, receiving, storing and returning requested data object that meets user role. However, Iorio did not explicitly disclosed if requested/stored and returned data is part of a data object that is allowed by the user role (security context) and if the data object has plurality of valid/invalid states for plurality of user roles. 
Howes discloses:
determining a validity state for the portion of the data object stored in the cache, 9wherein the validity state is assigned from a plurality of validity states that correspond to the 10plurality of user roles (Howes: Abstract, [0006]-[0007] teaches cache line data for a plurality of cache clients and having different data valid/invalid state for different cache clients (users) and in response to the read instruction from a client, a value stored in the cache line data is returned to the client while the data valid/invalid state for that client is in the valid state and the data valid/invalid state for another client maybe in the invalid state. Sending valid data to a requesting client involves determining that the data is valid for the requesting client); 
Both Iorio and Howes represent works within the same field of endeavor, namely efficient data caching for faster data retrieval. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Iorio in view of Howes as it represents a combination of known prior art elements according to known methods (efficient caching of Iorio using for same data, plurality of valid/invalid states for plurality of users/applications as used by Howes) to yield a better cache management system having more efficient data caching/storing system (see also Howes abstract).
Iorio/Howes discloses requesting, receiving, storing and returning requested data object that meets user role if the data object has plurality of valid/invalid states for plurality of user roles. However, Iorio/Howes did not explicitly disclose if a data object has mixed of valid and invalid portions.
Havlir discloses: 
determining a validity state for the portion of the data object stored in the cache, 9wherein the validity state is assigned from a plurality of validity states [that correspond to the 10plurality of user roles] (Havlir: [0009] discloses individual portions of cache entries having per-portion state information that indicates whether data for the portion is valid or invalid). 
Iorio/Howes and Havlir represent works within the same field of endeavor, namely efficient data caching for faster data retrieval. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Iorio/Howes in view of Havlir as it represents a combination of known prior art elements according to known methods (efficient caching of Iorio/Howes using valid-invalid state for different portion of same data entry as used by Havlir) to yield a better cache management system having more efficient data caching/storing system (see also Havlir [0009]). 
Regarding claim 19, this is a method claim corresponding to the computer-readable medium claim and is rejected for the same reasons mutatis mutandis.
Regarding claim 20, this is a system claim corresponding to the computer-readable medium claim and is rejected for the same reasons mutatis mutandis.

1	Regarding claim 2 Iorio/Howes discloses:	The non-transitory computer-readable medium of claim 1, wherein the 2cache is stored on a middle-tier server (Iorio: Fig. 1 discloses BIS 100 being an intermediary between client device 102 and data source 101and BIS 100 contains cache unit 110 and according to applicant’s definition spec [0029] BIS constitutes the same thing as mid-tier server (providing query service) used by applications operating on the client devices).  
1	Regarding claim 3 Iorio/Howes discloses:	The non-transitory computer-readable medium of claim 2, wherein the 2middle-tier server comprises an application server that is distinct from a client device on which 3the application operates and distinct from the data source from which the portion of the data 4object is received (Lorio: col1/ln25-39 discloses OLAP data sources and tools are a subset of BI tools where  OLAP tools are typically implemented in a multi-user client/server mode and OLAP allows the user to synthesize information using an OLAP server that is specifically designed to support and operate on multidimensional data sources. So, BI system uses a server separate from client device and is the middle tier server).  
1	Regarding claim 4 Iorio/Howes discloses:	The non-transitory computer-readable medium of claim 1, wherein the 2plurality of user roles correspond to client device types on which the application is configured to 3operate (Iorio: col2/ln4-19: discloses different users of the BI Reporting System may have different security rights that are defined within the security subsystem of each OLAP data source that the BI Reporting System interfaces with. Users may also be assigned permitted security roles, and have the opportunity to select one or more of these roles when authenticating (logging into) the BI Reporting System. Each security profile associates one named security group or role with a specific set of access rights. Different security role indicates different client types that may use different applications and may use different device types).  
1	
1	Regarding claim 6 Iorio/Howes discloses:	The non-transitory computer-readable medium of claim 1, wherein the 2 first user role in the plurality of user roles corresponds to a super user role (Iorio: col2/ln37-41 discloses having the BI system log into the data source as a single super user).  
 
1	Regarding claim 8 Iorio/Howes/Havlir discloses:	The non-transitory computer-readable medium of claim 1, wherein the 2data object comprises a plurality of data portions corresponding to the plurality of validity states (Howes: Abstract, [0006]-[0007] teaches having  cache entries comprising cache line data for a plurality of cache clients and having for the same entry different valid/invalid states corresponding to different clients).  
1	Regarding claim 9 Iorio/Howes/Havlir discloses	The non-transitory computer-readable medium of claim 8, determining the 2validity state for the portion of the data object stored in the cache comprises:	3determining whether the portion of the data object includes a data portion in the 4plurality of data portions corresponding to the validity state (Howes: Abstract, [0006]-[0007] teaches cache line data for a plurality of cache clients and having different data valid/invalid state for different cache clients (users) and in response to the read instruction from a client, a value stored in the cache line data is returned to the client while the data valid/invalid state for that client is in the valid state and the data valid/invalid state for another client maybe in the invalid state. Sending valid data to a requesting client involves determining that the data is valid for the requesting client. Havlir: [0009] discloses individual portions of cache entries having per-portion state information that indicates whether data for the portion is valid or invalid).  
1	Regarding claim 15 Iorio/Howes/Havlir discloses	The non-transitory computer-readable medium of claim 1, wherein each of 2the plurality of user roles corresponds to separate orchestration streams (Iorio: col5/ln26-col6/ln16 discloses various security contexts which constitutes different user roles and they corresponds to different organizations/entities which are similar to different orchestration streams).  
1	Regarding claim 16 Iorio/Howes/Havlir discloses	The non-transitory computer-readable medium of claim 15, wherein 2determining the validity state for the portion of the data object stored in the cache comprises:	3determining when the portion of the data object is received from one of the 4separate orchestration streams corresponding to the first user role (Iorio: abstract discloses user requests for data and the request containing security context which is similar to user role and role corresponding to the first user request can be considered as first user role).1	


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iorio (US 8886673 B2) in view of Howes et al. (US 20150363322 A1) in view of Havlir et al. (US 20170075810 A1) further in view of JADHAV et al. (US 20170078364 A1).
Regarding claim 5 Iorio/Howes/Havlir discloses all the limitation of claim 1 and discloses various user roles. However, Iorio/Howes/Havlir does not explicitly discloses a guest user role.	Jadhav discloses The non-transitory computer-readable medium of claim 1, wherein the 2first user role in the plurality of user roles corresponds to a guest user role (Jadhav: [0033]-[0034] discloses guest user role.).
46Attorney Docket No. 088325-1178462(268900US)Regarding claim 7 Iorio/Howes/Havlir discloses all the limitation of claim 1 and discloses various user roles. However, Iorio/Howes/Havlir does not explicitly discloses a guest user role.	Jadhav discloses The non-transitory computer-readable medium of claim 1, wherein the 2first user role in the plurality of user roles corresponds to an administrative user role (Jadhav: [0033]-[0034] discloses guest user role.).

Allowable Subject Matter
Claim 10-14 and 17-18 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 10 states The non-transitory computer-readable medium of claim 1, wherein the 2plurality of validity states comprises a hierarchy such that validity in a higher validity state 3implies validity in lower validity states.
Prior arts do not teach hierarchical validity states and do not teach validity in higher validity state implying validity in lower validity states.  	Claims 11-12 are dependent on claim 10 and are therefore objected due at least to this dependence.
Claims 13-14 are dependent on claim 12 and are therefore objected due at least to this dependence.
 
1	Claim 17 states The non-transitory computer-readable medium of claim 1, wherein the 2operations further comprise:	3receiving a hierarchy comprising the plurality of user roles; and 	4partitioning the cache into a plurality of partitions corresponding to the plurality 5of user roles. 
Iorio Figs. 4A-4E illustrates security rights and corresponding security lists and FIG. 6 illustrates generation of a security list and FIG. 4C discloses hierarchical security list (user roles). Prior arts like LITTLE et al. (US 20180276143 A1) [0006] discloses partitioning cache based on data element types or memory types. 
However prior arts do not teach partitioning cache based on plurality of user rules.   
Claims 18 is dependent on claim 17 and are therefore objected due at least to this dependence.
48Attorney Docket No. 088325-1178462(268900US)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached pdf file pe2e_search_notes_16_889543.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737 and email is Mohammad.hasan@uspto.gov. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H/Examiner, Art Unit 2138

/SHAWN X GU/
Primary Examiner, AU2138